Title: Thomas Jefferson to Robert Smith, 30 May 1810
From: Jefferson, Thomas
To: Smith, Robert


          
            
              Dear Sir
               
                     Monticello 
                     May 30. 10.
            
             In the action brought against me by E. Livingston on the subject of the Batture, the counsel employed desire me, without delay, to furnish them with the grounds of defence, that they may be enabled to put in proper pleas. 
			 towards this it
			 is indispensable that I should
			 have a communication of such papers in the public offices as are material for either information or evidence of material facts, none of them being of a secret nature. much of this kind was
			 communicated to your office by Governor Claiborne. as mr Graham must be well acquainted with this subject, will you be so good as to permit & engage him to select & forward to me all which he shall think will give material information, on the
			 assurance I now give you that they shall be faithfully & promptly returned. I will pray him to take a very exact list of the papers return forwarded that I may be able to have evidence of their being fully returned, after I shall have extracted what is useful. Accept my affectionate salutations.
            
              Th:
              Jefferson
          
          
            P.S. being now engaged in preparing a justificatory view of this subject, I will pray as early a compliance as practicable.
          
        